Attachment to Advisory Action

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

	Applicants’ amendment filed on 12/20/2021 has been fully considered; however, the amendment has not been entered given that it raises new issues that would require further consideration and/or search.
	
	With respect to new issues, claim 173 has been amended to include a new combination of limitations, i.e. that when D is D9 to D11, at least one instance of X and X’ is N. It is the Examiner’s position that this is a new issue and therefore, the amendment would require further consideration and/or search.

	/ALEXANDER C KOLLIAS/            Primary Examiner, Art Unit 1767